In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), entered June 29, 2006, which granted the *917defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established, prima facie, their entitlement to judgment as a matter of law by tendering proof in admissible form that the plaintiff did not sustain a serious injury to her jaw within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiff failed to raise a triable issue of fact. Neither the plaintiff nor her examining dentist adequately explained the lengthy gap in the plaintiffs treatment between her termination of treatment two to three months post-accident and the evaluation by her examining dentist in October 2005 (see Pommells v Perez, 4 NY3d 566, 574 [2005]; Zinger v Zylberberg, 35 AD3d 851 [2006]; Hasner v Budnik, 35 AD3d 366 [2006]; Caracci v Miller, 34 AD3d 515 [2006]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Rivera, J.E, Spolzino, Fisher, Lifson and Dickerson, JJ., concur.